Citation Nr: 1727543	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  09-33 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right foot disability, to include trench foot.

2.  Entitlement to service connection for a left foot disability, to include trench foot.

3.  Entitlement to a disability rating in excess of 20 percent for degenerative arthritis of the lumbar spine.

4.  Entitlement to a disability rating in excess of 20 percent for residuals of fractured pelvis, right lower extremity.

5.  Entitlement to a disability rating in excess of 20 percent for residuals of fractured pelvis, left lower extremity.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services

ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to May 1956.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a November 2008 and April 2009 rating decisions of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2015, the Board remanded the Veteran's claims on appeal as well as a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Thereafter, in a rating decision dated August 2016, the RO awarded the Veteran's TDIU claim and continued the denial of the remaining claims on appeal in a supplemental statement of the case (SSOC) dated September 2016.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a statement dated March 2015, the Veteran reported that he has been in receipt of Social Security Administration (SSA) disability benefits since 1994.  This date coincides with a report of retirement from his last occupation as well as reaching the age of 62.  It is not clear whether the SSA benefits are for disability or retirement.  There is no indication in the record that any attempts have been made to obtain records in conjunction with the Veteran's claim for SSA disability benefits and, indeed, his SSA records are not currently in the claims file.  Therefore, on remand, any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Additionally, in another statement dated March 2015, the Veteran reported that he served in the Massachusetts National Guard in the 1940s.   The Veteran's report of active service indicates that he had three years, eight months of service prior to May 1954.  A review of the record reveals that the Veteran's service treatment and personnel records from this period of service have not been associated with the claims folder.   Therefore, the Board finds that on remand, the Veteran's outstanding service treatment and personnel records associated with his National Guard service should be obtained and associated with the claims folder.      

With regard to the Veteran's claims of service connection for right and left foot disabilities, the Veteran contends that these disabilities are related to his service, in particular from his service in Germany when his feet were exposed to cold weather as well as situations when his feet were in wet conditions resulting in a fungal infection.  See a VA examination report dated November 2014; see also an Informal Hearing Presentation (IHP) dated December 2014.  The current medical evidence documents diagnosis of a fungal skin infection of the feet as well as bunions.  See a November 2014 VA examination report; see also a VA treatment record dated February 2007.  The Veteran's service treatment records are absent complaints of or treatment for a foot disability.  However, the Veteran is competent to attest to experiencing injury to his feet from cold weather and wet conditions during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of injury to his feet from cold weather and wet conditions.  Also, his service treatment records verify his service in Germany including during winter months and that he was severely injured in a jeep accident in December 1955.  The Veterans report of  injury to his feet from cold weather and wet conditions is credible as it is consistent with the time, place, and conditions of service.

There is no evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's current right and left foot disabilities and his service.  Although he was provided a VA skin examination in November 2014, no opinion was rendered as to the etiology of his diagnosed fungal infection of the feet.  In light of the foregoing, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran has a right and/or left foot disability that is/are related to his active service.  See 38 C.F.R. § 3.159(c)(4) (2016) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

As to the Veteran's lumbar spine disability claim, the United States Court of Appeals for Veterans Claims (Court) recently held in Correia v. McDonald, 28 Vet. App. 158 (2016) that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Although the most recent examiner in June 2016 measured active motion and noted no pain on weight bearing, the report does not include measurements of passive motion or a clinical determination that this procedure is not appropriate in this case.  Therefore, the Board finds that this issue must be remanded to provide the Veteran with a new VA examination to obtain this medical evidence.  See 38 U.S.C.A. § 5103A(d) (West 2014).  Additionally, when adjudicating these claims, the AOJ should be mindful of the Court's holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011) regarding painful motion.      

The Board further notes that the claims of entitlement to increased disability ratings for residuals of fractured pelvis of the right and left lower extremities are inextricably intertwined with the claim of entitlement to an increased rating for a lumbar spine disability.  In other words, development of the lumbar spine disability claim may impact the Veteran's right and left lower extremity claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  Specifically, the Veteran's VA examination for his lumbar spine disability will also involve examination of his lower extremities and his service-connected disabilities of the lower extremities involve impairment of the sciatic nerves.  

Finally, the Board notes that a VA examiner opined in a July 2012 report that the Veteran has erectile dysfunction that "may be related to lumbar degenerative disease."  Therefore, on remand, an opinion should be obtained as to whether the Veteran's erectile dysfunction is a complication of his lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request the SSA to provide copies of any records pertaining to the Veteran's application for SSA disability benefits, in any, to include any medical records obtained in connection with the application.  Any materials obtained should be associated with the Veteran's VA claims folder.

If, after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2. Obtain the Veteran's outstanding treatment and personnel records associated with his service in the Massachusetts National Guard.  

If any service treatment records are unavailable, notify the Veteran of such and of alternate sources of evidence that can supplement the available records.  See M21-1, Part III, Subpart iii, Chapter 2, Section E.2.b.  He must then be given an opportunity to respond.

3. Thereafter, provide the Veteran with a VA examination to determine the etiology of his right and left foot disabilities.  Any indicated tests and studies should be performed.  The claims folder must be reviewed by the examiner in conjunction with the examination.  

Based on the review and examination, the examiner is asked to render an opinion as to the following: 

a. Identify all current disabilities of the feet, to include trench foot and bunions.

b. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran has a right and/or left foot disability, to include trench foot and bunions, that is/are related to his service, to include his credible report of exposure to cold weather during service in Germany as well as exposure to wet conditions.  

The examiner should indicate in his/her report that the claims file was reviewed.   The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Schedule the Veteran for appropriate VA 
examination(s) to assess the orthopedic manifestations of the Veteran's service-connected degenerative arthritis of the lumbar spine.  The claims folder must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.

The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the lumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Regarding the service-connected neurological impairment, the examiner must in particular render an opinion as to the current severity of the Veteran's neurological impairment of the right and left lower extremities.  The examiner should note the symptomatology attributable to the neurological impairment and comment as to whether the symptoms are best described as mild, moderate, or severe incomplete nerve paralysis or complete paralysis.  

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran has erectile dysfunction that is a complication of his degenerative arthritis of the lumbar spine.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.

5. Thereafter, review the claims folder to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




